United States Court of Appeals
     for the Federal Circuit
            ______________________

   CHANGZHOU HAWD FLOORING CO., LTD.,
  DUNHUA CITY DEXIN WOOD INDUSTRY CO.,
 LTD., DALIAN HUILONG WOODEN PRODUCTS
  CO., LTD., KUNSHAN YINGYI-NATURE WOOD
 INDUSTRY CO., LTD., KARLY WOOD PRODUCT
                    LIMITED,
               Plaintiffs-Appellants

  DUNHUA CITY JISEN WOOD INDUSTRY CO.,
 LTD., FINE FURNITURE (SHANGHAI) LIMITED,
ARMSTRONG WOOD PRODUCTS (KUNSHAN) CO.,
                        LTD.
             Plaintiffs-Cross-Appellees

LUMBER LIQUIDATORS SERVICES, LLC, HOME
             LEGEND, LLC
               Plaintiffs

                      v.

             UNITED STATES,
             Defendant-Appellee

   COALITION FOR AMERICAN HARDWOOD
                  PARITY,
          Defendant-Cross-Appellant
           ______________________

             2018-2335, 2018-2337
            ______________________
2          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




   Appeals from the United States Court of International
Trade in No. 1:12-cv-00020-LMG, Senior Judge Leo M.
Gordon.
                ______________________

              Decided: January 10, 2020
               ______________________

    GREGORY S. MENEGAZ, DeKieffer & Horgan, PLLC,
Washington, DC, argued for plaintiffs-appellants and for
plaintiff-cross-appellee Dunhua City Jisen Wood Industry
Co., Ltd. Also represented by JAMES KEVIN HORGAN,
ALEXANDRA H. SALZMAN.

   JILL CRAMER, Mowry & Grimson, PLLC, Washington,
DC, argued for plaintiff-cross-appellee Fine Furniture
(Shanghai) Limited. Also represented by KRISTIN HEIM
MOWRY, BRYAN CENKO, JEFFREY S. GRIMSON, SARAH M.
WYSS, JAMES BEATY.

    HAROLD DEEN KAPLAN, Hogan Lovells US LLP, Wash-
ington, DC, for plaintiff-cross-appellee Armstrong Wood
Products (Kunshan) Co., Ltd. Also represented by CRAIG
A. LEWIS.

    CLAUDIA BURKE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee. Also represented
by JOSEPH H. HUNT, JEANNE DAVIDSON; MERCEDES MORNO,
Office of the Chief Counsel for Trade Enforcement and
Compliance, United States Department of Commerce,
Washington, DC.

   TIMOTHY C. BRIGHTBILL, Wiley Rein, LLP, Washington,
DC, argued for defendant-cross-appellant. Also repre-
sented by STEPHANIE MANAKER BELL, TESSA V. CAPELOTO,
JEFFREY OWEN FRANK, MAUREEN E. THORSON.
               ______________________
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES             3




   Before MOORE, TARANTO, and CHEN, Circuit Judges.
TARANTO, Circuit Judge.
    These appeals involve the United States Department
of Commerce’s investigation, under 19 U.S.C.
§§ 1673−1673h, of dumping into the United States of mul-
tilayered wood flooring from the People’s Republic of China
(the “subject merchandise” or “merchandise”). The investi-
gation was before us in Changzhou Hawd Flooring Co. v.
United States, 848 F.3d 1006 (Fed. Cir. 2017) (Changzhou
CAFC 2017). Commerce individually investigated the
dumping margins of three firms—the largest exporters of
the subject merchandise by volume. Id. at 1009. Com-
merce also identified what the parties have called “sepa-
rate-rate firms”—Chinese exporters and producers whose
dumping margins Commerce did not individually investi-
gate but that Commerce found to be independent from the
government of China (a nonmarket economy) and so should
be assigned an antidumping-duty rate separate from the
“China-wide rate” ultimately assigned to firms lacking
such independence. Id. Two subsets of such (non-individ-
ually investigated) separate-rate firms are before us: ap-
pellants, which did not even ask Commerce for individual
review of their dumping margins; and cross-appellees (“vol-
untary-review firms”), which asked Commerce for such re-
view but were denied. Before us are questions about
Commerce’s ultimate treatment of those two subsets of sep-
arate-rate firms.
    Commerce eventually found dumping and issued an
antidumping duty order for the merchandise under 19
U.S.C. §§ 1673d(c)(2), 1673e. It is undisputed that Com-
merce properly decided not to terminate the investigation,
but instead to issue an order, upon finding a non-de mini-
mis positive dumping margin for the exporters and produc-
ers that were part of the China-wide entity, even though
Commerce also found, ultimately, that all three
4           CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




individually investigated firms had zero dumping margins
and freed those firms from further obligations relating to
the order. It is also undisputed before us that Commerce
properly applied the zero rate for the three individually in-
vestigated firms to the non-individually investigated sepa-
rate-rate firms.
    What is disputed is Commerce’s decision not to free the
non-individually investigated separate-rate firms from all
obligations accompanying issuance of the order. Specifi-
cally, Commerce ruled that, although (because of the zero
rate) such firms’ merchandise initially would not be subject
to cash deposits upon entry, the merchandise would remain
subject to other obligations—notably, suspension of liqui-
dation of entries, with the ultimate duty to be determined
later, generally in an administrative review under 19
U.S.C. § 1675, in which such firms would have to partici-
pate and in which the duty might increase above the de
minimis level, thereafter requiring cash deposits. The ap-
peal and cross-appeal before us involve disputes about that
ruling, which the parties have referred to as disputes about
“including” these firms within “the order” (or keeping them
“subject to” it) versus “excluding” them from it—terminol-
ogy we will use.
    When Commerce’s ruling was challenged before the
Court of International Trade (Trade Court), that court af-
firmed in part and reversed in part. It affirmed inclusion
of appellants in the order, but it held that Commerce had
not justified inclusion of the voluntary-review firms in the
order. Changzhou Hawd Flooring Co. v. United States, 324
F. Supp. 3d 1317, 1321 (Ct. Int’l Trade 2018) (Changzhou
CIT 2018). Appellants challenge the first of those holdings,
while a domestic industry coalition (cross-appellant) chal-
lenges the second of those holdings (which cross-appellees
defend). We affirm the judgment of the Trade Court.
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES               5



                              I
    In Changzhou CAFC 2017, we ordered a remand for
Commerce to reconsider whether there was an adequate
reason for assigning the non-individually investigated sep-
arate-rate firms a rate different from the zero rate Com-
merce had assigned to the individually investigated firms.
848 F.3d at 1012−13. Acting pursuant to our remand,
Commerce determined that there was no such reason and
therefore assigned a zero rate to the non-individually in-
vestigated separate-rate firms. Final Results of Redetermi-
nation Pursuant to Court Order, at 8 (issued Feb. 15, 2017)
(Redetermination); J.A. 453. That determination is not
challenged now. But Commerce also ruled that those firms
should be kept subject to, not excluded from, the order. Re-
determination at 10–14, 19–27; J.A. 455–59, 464−72. That
ruling is now before us.
     In support of the no-exclusion ruling, Commerce rea-
soned “that there is generally a key distinction in the stat-
utory scheme between” two groups of producers and
exporters: those “who have been individually investigated
and which receive individual weighted average dumping
margins that are zero or de minimis”; and those “who have
not been individually investigated, and are, therefore, sub-
ject to the all others rate, which is based upon the individ-
ual weighted-average dumping margins which are zero or
de minimis.” Redetermination at 11; J.A. 456. Commerce
also relied on a regulation, adopted to implement the Uru-
guay Round Agreements Act, Pub. L. No. 103-465, 108
Stat. 4809 (1994), that says that Commerce “will exclude
from an affirmative final determination . . . any exporter or
producer for which [Commerce] determines an individual
weighted-average dumping margin . . . of zero or de mini-
mis.” 19 C.F.R. § 351.204(e)(1) (emphasis added); see Re-
determination at 12–13; J.A. 457−58 (also relying on
Commerce’s explanations in promulgating the regulation
in 1996−1997). Commerce further stated its policy judg-
ment supporting its position: “policy considerations weigh
6           CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




in favor of treating exclusion as an extraordinary measure,
and one that should only be available in limited circum-
stances to companies that have been subject to individual
investigation and all that entails (i.e., providing full and
complete questionnaire responses, cooperating with the
Department, subject to verification, etc.).” Redetermina-
tion at 25; J.A. 470. Finally, while noting that firms can
ask to be individually investigated as voluntary respond-
ents, Redetermination at 13; J.A. 458, Commerce declared,
without further policy explanation, that its position—“that
companies that have not been individually examined are
not eligible for exclusion” from an order—applies even to a
firm that “requested to be a voluntary respondent” and
supplied “full questionnaire responses” in the investiga-
tion, Redetermination at 24, 16; J.A. 469, 461.
    The Trade Court reviewed Commerce’s ruling in cases
properly brought to it under 19 U.S.C. § 1516a and 28
U.S.C. § 1581(c). The court generally upheld Commerce’s
decision to keep subject to the antidumping order those
separate-rate firms with a zero rate that were not individ-
ually investigated. Changzhou CIT 2018, 324 F. Supp. 3d
at 1321. The Trade Court concluded that the statutory
scheme does not unambiguously resolve this exclusion is-
sue and that Commerce’s policy requiring individual exam-
ination before exclusion was generally reasonable and was
not at odds with the statutory framework. Id. at 1325–26.
But the Trade Court drew a different conclusion as to one
subset of separate-rate firms with a zero rate: the volun-
tary-review firms. The court concluded that Commerce
had not adequately justified keeping under the order a
zero-rate firm that had supplied full questionnaire re-
sponses and sought, but was denied, the opportunity to pro-
vide evidence that it was not engaged in dumping. Id. at
1326–27. On that basis, the Trade Court reversed the de-
nial of exclusion as to voluntary-review firms before it. Id.
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES               7



    Appellants appeal the Trade Court’s upholding of their
continuing inclusion in the antidumping duty order. Cross-
appellant Coalition for American Hardwood Parity cross-
appeals the Trade Court’s judgment requiring exclusion of
the voluntary-review firms on the present record. Com-
merce has not taken a position on the voluntary-review-
firm issue raised by the Coalition’s cross-appeal. We have
jurisdiction under 28 U.S.C. § 1295(a)(5).
                             II
    “We review Commerce’s decision using the same stand-
ard of review applied by the Court of International Trade.”
Nucor Corp. v. United States, 927 F.3d 1243, 1248 (Fed.
Cir. 2019). “Commerce’s determination will be sustained
unless it is unsupported by substantial evidence on the rec-
ord, or otherwise not in accordance with law.” Yangzhou
Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370,
1377     (Fed.    Cir.   2013)    (quoting     19    U.S.C.
§ 1516a(b)(1)(B)(i)).
    We determine whether Commerce’s ruling is “in ac-
cordance with law” under the statute by applying the two-
step analysis set forth in Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837 (1984). If
Congress has unambiguously answered the question before
the court, the congressional answer controls. See id. at
842–43. But if Congress has not thus answered the ques-
tion, the court must consider “whether the agency’s answer
is based on a permissible construction of the statute.” Id.
at 843. The Supreme Court has stated that, in applying
Chevron, “the question a court faces when confronted with
an agency’s interpretation of a statute it administers is al-
ways, simply, whether the agency has stayed within the
bounds of its statutory authority.” City of Arlington v. FCC,
569 U.S. 290, 297 (2013). If, as in this case, ambiguity of
the statute on the specific issue means that Congress made
an “implicit rather than explicit” delegation of authority to
8           CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




resolve the issue, the agency’s interpretation governs if it
is a “reasonable interpretation.” Chevron, 467 U.S. at 844;
see Utility Air Regulatory Grp. v. EPA, 573 U.S. 302, 315,
321 (2014). “Related principles govern the interpretation
of regulations by an agency.” Mid Continent Steel & Wire,
Inc. v. United States, 941 F.3d 530, 537 (Fed. Cir. 2019)
(citing Kisor v. Wilkie, 139 S. Ct. 2400, 2414−18 (2019)).
    We first summarize relevant aspects of the statutory
and regulatory framework within which the questions be-
fore us arise. We then address appellants’ argument for
exclusion of all separate-rate firms assigned a zero rate, in-
cluding those not individually investigated by Commerce.
We finally address the specific situation of the voluntary-
review cross-appellees.
                              A
    On an interested party’s petition, or on its own initia-
tive, Commerce may launch an antidumping duty investi-
gation into imports of a particular class of merchandise
from a particular country of origin (“subject merchandise”).
19 U.S.C. § 1673a; id. § 1677(25) (defining “subject mer-
chandise”). If it does so, Commerce first performs a prelim-
inary investigation to determine whether there is a
“reasonable basis to believe or suspect that the merchan-
dise is being sold, or is likely to be sold, at less than fair
value.” Id. § 1673b(b)(1)(A). If Commerce makes an af-
firmative preliminary determination, it is to order U.S.
Customs and Border Protection (Customs) to require a cash
deposit, bond, or other security for each importer’s entry of
subject merchandise as of specified dates and, in addition,
to suspend liquidation of the subject merchandise. Id.
§§ 1673b(d)(1), (2). Suspension of liquidation is the post-
ponement of “the final computation or ascertainment of du-
ties on entries.” 19 C.F.R. § 159.1 (defining “liquidation”);
id. § 351.102(a)(50).
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES               9



    After an affirmative preliminary determination, Com-
merce is to receive and investigate information on the way
to making a final determination of “whether the subject
merchandise is being, or is likely to be, sold in the United
States at less than its fair value.” 19 U.S.C. § 1673d(a). 1
When making its final dumping determination, the statute
instructs Commerce to “disregard any weighted average
dumping margin that is de minimis.” Id. § 1673d(a)(4).
Section 1677(35)(B) defines “weighted average dumping
margin” as “the percentage determined by dividing the ag-
gregate dumping margins determined for a specific ex-
porter or producer by the aggregate export prices and
constructed export prices of such exporter or producer.” Id.
§ 1677(35)(B) (emphasis added). The Statement of Admin-
istrative Action (SAA)—which Congress declared “an au-
thoritative expression by the United States concerning the
interpretation and application” of certain statutory provi-
sions of relevance here, 19 U.S.C. § 3512(d)—adds that
“[e]xporters or producers with de minimis [weighted aver-
age dumping] margins will be excluded from any affirma-
tive determination.” H.R. Doc. No. 103-316, vol. 1, at 844
(1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4179.
    If Commerce makes an affirmative dumping determi-
nation under § 1673d(a), then for investigations of imports
from a market economy the statute generally directs Com-
merce to “(I) determine the estimated weighted average
dumping margin for each exporter or producer individually
investigated, and (II) determine . . . the estimated all-oth-
ers rate for all exporters and producers not individually in-
vestigated.”      19 U.S.C. § 1673d(c)(1)(B)(i) (emphasis


    1   The statute also directs the International Trade
Commission to make certain determinations, preliminary
and final, about past or future injury to the pertinent do-
mestic industry. 19 U.S.C. §§ 1673b(a), 1673d(b). Those
determinations are not relevant to the issues before us.
10          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




added); see id. § 1677f-1(c)(1) (general rule requiring Com-
merce to determine “the individual weighted average
dumping margin for each known exporter and producer of
the subject merchandise”). But for purposes of determining
“dumping margins” under § 1673d(c), if the number of ex-
porters or producers is so “large” that it is “not practicable”
for Commerce to examine each one individually, Commerce
may limit its examination to (1) a statistically valid sample
of exporters, producers, or types of products or (2) exporters
and producers accounting for the largest volume of subject
merchandise from the exporting country that can be rea-
sonably examined. Id. § 1677f-1(c)(2). If Commerce
chooses that route, it then must use the information about
the “exporters and producers individually investigated” to
determine the “all-others rate” dumping margin. Id.
§ 1673d(c)(5); see id. § 1677f-1(c)(2). Commerce must de-
termine the all-others rate by either weight-averaging the
non-de minimis margins for the individually investigated
firms—excluding margins determined under § 1677e (ad-
dressing cases of certain information or process deficien-
cies)—or by “any reasonable method” (with the “expected
method” being weight-averaging) where all such firms
have zero or de minimis margins. Id. § 1673d(c)(5); see
SAA at 873, 1994 U.S.C.C.A.N. at 4201; Albemarle Corp. &
Subsidiaries v. United States, 821 F.3d 1345, 1351–52
(Fed. Cir. 2016).
    For investigations involving a nonmarket-economy
country, the statute is silent regarding how to determine
the comparable “separate rate” for firms that are not indi-
vidually investigated but have established their independ-
ence from that country’s government. Yangzhou Bestpak,
716 F.3d at 1374, 1377–78. But Commerce generally uses
the same methodology to determine a separate rate for
non-individually investigated firms in nonmarket-economy
cases as it employs to determine the all-others rate in mar-
ket-economy cases, and we have found that approach
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES               11



acceptable. See Changzhou CAFC 2017, 848 F.3d at 1011;
Albemarle, 821 F.3d at 1348, 1351–53; Yangzhou Bestpak,
716 F.3d at 1374, 1377–78. Commerce followed that ap-
proach here.
    Upon making the affirmative determination of dump-
ing and determining the margin for individually investi-
gated firms and the separate rate for others, Commerce
must order “the posting of a cash deposit, bond, or other
security,” based on those figures, “for each entry of the sub-
ject merchandise.” 19 U.S.C. § 1673d(c)(1)(B)(ii). Com-
merce must also order the “suspension of liquidation under
section 1673b(d)(2)”—the cited provision requiring such
suspension as to “all entries of merchandise subject to the
determination” after certain dates, id. § 1673b(d)(2)—if
there was not already such a suspension at the prelimi-
nary-determination stage. Id. § 1673d(c)(1)(C). Commerce
“will exclude from an affirmative final determination . . .
any exporter or producer for which the Secretary deter-
mines an individual weighted-average dumping margin . . .
of zero or de minimis.” 19 C.F.R. § 351.204(e)(1). If the
International Trade Commission also makes an affirma-
tive final determination regarding material injury to do-
mestic producers, Commerce then must issue an
“antidumping duty order under section 1673e(a).” 19
U.S.C. § 1673d(c)(2); see 19 C.F.R. § 351.211.
    The antidumping duty order “directs customs officers
to assess an antidumping duty equal to the amount” of the
dumping margin within a certain period, “includes a de-
scription of the subject merchandise,” and requires import-
ers to “deposit [the] estimated antidumping duties pending
liquidation of entries of merchandise.”         19 U.S.C.
§ 1673e(a); 19 C.F.R. § 351.211(b). Upon receipt of an an-
tidumping duty order, Customs suspends liquidation of en-
tries of subject merchandise and informs the importer of
the estimated duty to be paid based on Commerce’s dump-
ing margin determination. 19 C.F.R. § 159.58. An
12          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




importer becomes liable for any antidumping duty as soon
as the foreign merchandise arrives in the United States,
though Commerce will assess the final value of duties owed
at a later time. See 19 U.S.C. § 1675(a)(2)(C); 19 C.F.R.
§§ 141.1(a), 351.212(a). In addition to making deposits for
the estimated antidumping duty, the importer of “mer-
chandise subject to an antidumping duty order” must com-
ply with certain obligations, including the obligation to
provide Customs with such information as Commerce
deems necessary for determining the export price of the
merchandise and ascertaining the amount of an antidump-
ing duty and the obligation to maintain records concerning
the sale of the merchandise. 19 U.S.C. § 1673g(b).
     An exporter or producer named in an antidumping
duty order is subject to annual administrative reviews, if
initiated, whose purpose is to “determine . . . the amount of
any antidumping duty” owed on the subject merchandise
for the period of review. Id. § 1675(a)(1); 19 C.F.R.
§ 351.213. The results of the annual review dictate an im-
porter’s final antidumping duty liability for the period of
review. 19 U.S.C. § 1675(a)(2)(C) (the determination forms
“the basis for the assessment of . . . antidumping duties on
entries of merchandise covered by the determination and
for deposits of estimated duties.”). If no review is requested
or conducted, Commerce is to instruct Customs to apply the
rate applied in the previous period of review when as-
sessing duties owed on subject merchandise. 19 C.F.R.
§ 351.212(c). After completing an annual review, Com-
merce is to instruct Customs to liquidate entries pursuant
to the determined rate, and Customs must liquidate en-
tries “promptly.” 19 U.S.C. § 1675(a)(3)(B). An antidump-
ing duty order also subjects the named firms to five-year
“sunset” reviews to determine whether the antidumping
duty order should persist. Id. § 1675(c). Interested parties
to the five-year review must provide information requested
by Commerce. Id. § 1675(c)(2).
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES              13



                             B
    The statute provides no unambiguous answer to the
question whether non-individually investigated separate-
rate firms in a nonmarket economy that are assigned a zero
rate (based on the zero rates of the individually investi-
gated firms) should be excluded from an antidumping duty
order issued because of non-de minimis positive dumping
margins of the country-wide entity. And Commerce’s an-
swer to the question is a permissible, reasonable one, con-
sistent with the statute and relevant regulations.
                             1
    As an initial matter, appellants contend that Com-
merce has forfeited any ability to object to their exclusion
from the antidumping duty order by not timely raising it
earlier. Appellants rest that contention on the fact that, in
Changzhou CAFC 2017, when the appellants there sug-
gested that they would be entitled to exclusion from the or-
der if they received a zero rate, Commerce did not register
disagreement. See Changzhou CAFC 2017, 848 F.3d at
1010−11. We reject appellants’ forfeiture contention.
    The only question to which exclusion from the order
was even arguably pertinent in the 2017 appeal was
whether the appellants had a stake in challenging the
above-de minimis rate that they had been assigned—a rate
that undisputedly kept the appellants under the order—so
that our decision on the rate challenge would not be advi-
sory. We noted that “Commerce does not disagree that ap-
pellants have a stake in challenging the above-de minimis
rate.” Id. at 1011. But for the appellants to have such a
stake, it was sufficient that obtaining a zero rate held a
genuine possibility of some relief, and that possibility ex-
isted at least because reduction in burdens under the order
or even exclusion from the order, if the appellants eventu-
ally received a zero rate, had not been foreclosed. Until the
appellants did receive a zero rate on remand, Commerce
14          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




had no need to decide, and did not decide, whether they
would be excluded if they received a zero rate. Accordingly,
Commerce forfeited nothing by failing then to take a posi-
tion on the issue presented now. 2
                              2
     Conducting the step-one inquiry required by Chevron,
we conclude that nothing in the statute unambiguously
provides that all separate-rate firms, including those not
individually investigated, must be excluded from all obli-
gations under an antidumping duty order when they are
assigned a zero rate based on zero or de minimis dumping
margins of individually investigated firms. Appellants rely
for their view principally on the instruction of § 1673d(a)(4)
to Commerce to “disregard any weighted average dumping
margin that is de minimis.” But that provision is not the
clear prescription that appellants say it is.
    Section 1677(35)(B) defines “weighted average dump-
ing margin” as “the percent determined by dividing the ag-
gregate dumping margins determined for a specific
exporter or producer by the aggregate export prices and
constructed export prices of such exporter or producer” (em-
phases added). That language can easily be read to refer
only to a dumping margin determined for an individually




     2   Appellants also invoke exhaustion principles,
which, where they apply, protect an agency (and poten-
tially agency-supporting parties) against litigants pressing
positions on appeal that they did not adequately present
before the agency. See Itochu Bldg. Prods. v. United States,
733 F.3d 1140, 1145 (Fed. Cir. 2013). The issue of exclusion
in this case was presented before Commerce, and all par-
ties had the opportunity to argue their positions there.
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES               15



investigated exporter or producer, not to margins at-
tributed derivatively under a legal rule for setting a rate
for a class of others, like the “all-others rate” for market
economies and its “separate-rate” counterpart for nonmar-
ket economies. The Statement of Administrative Action is
consistent with that reading when it observes that
“[e]xporters or producers with de minimis [weighted aver-
age dumping] margins will be excluded from any affirma-
tive determination.” SAA at 844, 1994 U.S.C.C.A.N. at
4179. A calculated “separate rate” is not itself a “weighted
average dumping margin” under the statutory definition;
it is not determined by the dumping margins or export
prices for the “specific exporter or producer” to which that
rate is applied. Even if we assume that it is clear that in-
dividually reviewed firms with de minimis dumping mar-
gins must be excluded from all obligations under an
antidumping duty order, the statute does not speak with
any clarity to conferring the same benefit on non-individu-
ally reviewed firms assigned a de minimis dumping margin
or zero rate.
    Another provision of the statutory scheme is informa-
tive for its contrast with § 1673d. In § 1673h(b)(3), Con-
gress specifically addressed excluding firms that were
reviewed in the aggregate from an antidumping duty order
issued for “short life cycle merchandise.” Under the head-
ing “Exclusion,” the provision states that “[s]hort life cycle
merchandise of a manufacturer shall not be treated as be-
ing the subject of an affirmative dumping determination
if—(i) such merchandise of the manufacturer is part of a
group of merchandise to which [Commerce] assigns (in lieu
of making separate determinations . . . ) an amount deter-
mined” by comparing the normal value and export price of
the group of merchandise, as long as the specific manufac-
turer and its merchandise are not named in the affirmative
dumping determination or any subsequent order. 19
16          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




U.S.C. § 1673h(b)(3)(B). There is no comparable language
applicable to the circumstances present here.
    Appellants also cannot find adequate support for a fa-
vorable conclusion under Chevron step one in the sampling
provisions of §§ 1677f-1 and 1673d(c)(5). As described su-
pra, those provisions authorize Commerce to use a subset
of individually investigated exporters or producers, duly
selected, as representative for purposes of assigning a
“dumping margin” or “rate” to firms not individually inves-
tigated. See Changzhou CAFC 2017, 848 F.3d at 1012; Al-
bemarle, 821 F.3d at 1353. But the provisions by their
terms go no farther than prescribing a method for the de-
termination of the margins and rates to be used in an order.
They do not unambiguously require that any firm not indi-
vidually investigated be treated the same as individually
investigated firms for all purposes—specifically, for the
purpose of excluding their merchandise from all obligations
under an order that eventually issues.
                             3
    Putting to one side the voluntary-review firms dis-
cussed infra, we conclude, at step two of Chevron, that
Commerce’s position on non-individually investigated sep-
arate-rate firms is a reasonable interpretation of the stat-
ute. That position reflects a reasonable policy judgment
and is supported by Commerce’s formal regulations.
    According to Commerce, exclusion from an order
should be treated “as an extraordinary measure, and one
that should only be available in limited circumstances to
companies that have been subject to individual investiga-
tion and all that entails (i.e., providing full and complete
questionnaire responses, cooperating with [Commerce],
subject to verification, etc.).” Redetermination at 25; J.A.
470; see Redetermination at 13; J.A. 458. When there is no
individual investigation of a firm, there is no thorough
scrutiny and verification of firm-specific information, as
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES               17



there is for individually investigated firms. See AMS Asso-
ciates, Inc. v. United States, 719 F.3d 1376, 1380 (Fed. Cir.
2013) (discussing verification provisions). Commerce can
thus reasonably conclude that it has insufficient knowledge
to make confident predictions about the actual behavior of
that firm, compared to a firm that has gone through an in-
dividual investigation. The assignment of a zero rate does
not contradict that common-sense disparity or imply an
across-the-board equating of agency knowledge about indi-
vidually investigated and non-individually investigated
firms. It occurs for more limited reasons, namely, it would
be administratively impractical for Commerce to investi-
gate all firms, a rate must be assigned to all others, and for
that purpose the individually investigated firms are pre-
sumptively representative. Changzhou CAFC 2017, 848
F.3d at 1012; Albermarle, 821 F.3d at 1353. We do not say
that Commerce could not reasonably make a different
choice, but it is on its face reasonable for Commerce to de-
cide to keep the uninvestigated firms subject to the obliga-
tions that accompany inclusion in an order—obligations
that allow for continued receipt by Commerce of infor-
mation used in later annual reviews that determine actual
dumping margins for calculating duties owed.
    Commerce’s regulations and their history reflect this
judgment. In 19 C.F.R. § 351.204(e)(1), Commerce has pro-
vided that it will exclude from an affirmative final deter-
mination—by which the parties understand it to mean
exclude from continuing obligations of an order—“any ex-
porter or producer for which the Secretary determines an
individual weighted-average dumping margin . . . of zero
or de minimis.” (emphasis added). When proposing this
regulation, Commerce stated that the regulation would ap-
ply to “any exporter or producer that is individually exam-
ined and that receives an individual weighted-average
dumping margin . . . rate of zero or de minimis.” Anti-
dumping Duties; Countervailing Duties: Notice of proposed
18          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




rulemaking and request for Public Comments, 61 Fed. Reg.
7,308, 7,315 (Dep’t of Commerce Feb. 27, 1996) (emphases
added). When adopting the regulation, Commerce added
that “decisions on exclusions will be based on a firm’s ac-
tual behavior, as opposed to assertions regarding its possi-
ble future behavior.” Antidumping Duties; Countervailing
Duties: Final rule, 62 Fed. Reg. 27,296, 27,311 (Dep’t of
Commerce May 19, 1997). The focus on “individual” exam-
ination and a “firm’s actual behavior” distinguishes firms
in appellants’ position, for which there is only a decision of
a provisional entitlement (zero rate) based on considera-
tions that do not imply a justification for exclusion from all
obligations of an order.
    Appellants suggest that there is a substantial contrary
past practice by Commerce, but that suggestion lacks
merit. Nearly all the prior decisions cited by appellants
involved market economies and/or countervailing duty de-
terminations. E.g., Steel Concrete Reinforcing Bar From
Turkey: Final Negative Determination of Sales at Less
Than Fair Value and Final Determination of Critical Cir-
cumstances, 79 Fed. Reg. 54,965 (Dep’t Commerce, Sept.
15, 2014); Countervailing Duty Investigation of Certain
Corrosion-Resistant Steel Products From Taiwan: Final
Negative Countervailing Duty Determination, 81 Fed. Reg.
35,299 (Dept. Commerce, June 2, 2016). Those situations
are materially different from the one presented here.
    In nonmarket-economy investigations like this one,
when Commerce makes an affirmative determination that
the country-wide entity has engaged in dumping, there is
a rebuttable presumption that each exporter or producer is
state-controlled and therefore covered by a single state-
wide dumping margin. 19 C.F.R. § 351.107(d); see Chang-
zhou CAFC 2017, 848 F.3d at 1009. Commerce, in that
case, issues an antidumping duty order even if the individ-
ually reviewed and separate-rate firms receive de minimis
dumping margins. See 19 U.S.C. §§ 1673d(c)(1), (2). By
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES              19



contrast, in market-economy and countervailing-duty in-
vestigations, there is no presumption of a state-wide entity.
In those matters, when all individually reviewed firms re-
ceive a de minimis dumping margin or countervailable sub-
sidy, Commerce lacks the authority to issue an
antidumping or countervailing duty order in the first in-
stance. See id. §§ 1671d(a)(3), (c)(2); id. §§ 1673d(a)(4),
(c)(2). The great bulk of past Commerce decisions relied on
by appellants thus do not involve an issued order with a
zero rate for a non-individually investigated exporter or
producer.
     Appellants cite three nonmarket-economy antidump-
ing-duty decisions by Commerce that, they allege, involved
exclusion of non-individually reviewed firms with de mini-
mis dumping margins. Two of the decisions do not help
appellants because there was no positive non-de minimis
dumping found. In one, every known exporter or producer
was individually examined and received a de minimis
dumping margin rate. Notice of Final Determination of
Sales at Not Less Than Fair Value: Pure Magnesium from
the Russian Federation, 66 Fed. Reg 49,347, 49,348–49
(Sept. 27, 2001). In the other, as appellants recognize,
Commerce had not yet implemented its China-wide-rate
policy. Antidumping Duty Orders and Amendments to Fi-
nal Determinations of Sales at Less Than Fair Value: Os-
cillating Fans and Ceiling Fans from the People’s Republic
of China, 56 Fed. Reg. 64,240, 64,240–41 (Dec. 9, 1991);
Appellants’ Br. 42. When all mandatory respondents re-
ceived a de minimis rate, Commerce made a negative
dumping determination and the antidumping duty order
was revoked. Oscillating and Ceiling Fans from the Peo-
ple’s Republic of China: Notice of Court Decision and Revo-
cation of Antidumping Duty Order on Oscillating Fans, 58
Fed. Reg. 6,474, 6,474 (Jan. 29, 1993).
   Only one previous Commerce decision offers appellants
some support, but the support is weak and not enough to
20          CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




make Commerce’s current position unreasonable. In Cer-
tain Automotive Replacement Glass Windshields from the
People’s Republic of China, the mandatory respondents and
the separate-rate firms each received a de minimis dump-
ing margin, and both groups were in fact excluded from the
antidumping duty order, despite evidence of dumping by
the China-wide firm. Certain Automotive Replacement
Glass Windshields from the People’s Republic of China: No-
tice of Amended Final Determination of Sales at Less Than
Fair Value and Antidumping Duty Order Pursuant to
Court Decision, 72 Fed. Reg. 70,294, 70,294–95 (Dec. 11,
2007); see J.A. 541–49. Commerce’s exclusion order, how-
ever, gives no statutory analysis or other explanation for
excluding the separate-rate firms from the antidumping
duty order. See id. Further, as appellants recognize, the
excluded separate-rate firms in that investigation had pre-
viously been mandatory respondents in an annual review
where each had been individually examined and received a
de minimis dumping margin. Automotive Replacement
Glass Windshields from the People’s Republic of China: Fi-
nal Results of Administrative Review, 70 Fed. Reg. 54,355,
54,357 (Sept. 14, 2005); Appellants’ Br. 40. In these cir-
cumstances, we see no basis for disagreeing with the Trade
Court that Commerce reasonably included appellants in
the antidumping duty order. 3




     3  We do not rely on certain decisions, cited to us by
Commerce, that predate the adoption and implementation
of the Uruguay Round Agreements Act. See Certain Small
Business Telephone Systems and Subassemblies Thereof
from Taiwan, 54 Fed. Reg. 42,543 (Oct. 17, 1989); Auto Tel-
ecom Co. v. United States, 765 F. Supp. 1094, 1096–98 (Ct.
Int’l Trade 1991), aff’d, Bitronic Telecoms Co. v. United
States, 954 F.2d 733 (Table) (Fed. Cir. 1992).
CHANGZHOU HAWD FLOORING CO. v. UNITED STATES             21



                             C
     The Trade Court concluded that Commerce had not ad-
equately supported its decision to include the voluntary-re-
view firms in the antidumping duty order and therefore
reversed Commerce’s inclusion of such firms. Changzhou
CIT 2018, 324 F. Supp. 3d at 1326–27. Cross-appellant ap-
peals only the Trade Court’s conclusion that Commerce had
not adequately supported its inclusion of such firms in the
order. Cross-appellant presents no argument challenging
the Trade Court’s remedy of reversal, rather than remand,
if the Trade Court was correct about the lack of adequate
support on the merits. We therefore address only the mer-
its. We affirm the Trade Court.
    To the extent that cross-appellant argues that the stat-
ute unambiguously requires inclusion of the voluntary-re-
view firms, we see no support for that position. Cross-
appellant points to no statutory provision not already dis-
cussed with respect to the main issue on appeal, concerning
separate-rate firms generally. The statute’s provisions
provide no clearer direction for treatment of voluntary-re-
view firms than for separate-rate firms overall.
    To the extent that cross-appellant argues that Com-
merce did give a reasonable justification for its action re-
garding the voluntary-review firms, we reject that
argument. The Trade Court explained at least one sub-
stantial consideration that weighs in favor of excluding a
firm that volunteers for individual review and provides ex-
tensive information aimed at enabling such review. Such
efforts in volunteering for investigation offer some reason
to think that for those firms, unlike for non-volunteer
firms, there is no more need for continuing coverage than
there is for individually investigated firms found to have a
de minimis dumping margin. Changzhou CIT 2018, 324 F.
Supp. 3d at 1326–27. But as Commerce acknowledged at
oral argument, Oral Argument 19:57–20:05, Commerce, in
22           CHANGZHOU HAWD FLOORING CO. v. UNITED STATES




its ruling, provided no answer to this point or countervail-
ing reasons that might outweigh it. See Redetermination
at 24−25; J.A. 469−70. Indeed, Commerce has not de-
fended this aspect of its ruling in this court. We see no
reversible error in the Trade Court’s conclusion that Com-
merce did not provide an adequate justification for includ-
ing the voluntary-review firms in the antidumping duty
order in this case. See Changzhou Wujin Fine Chemical
Factory Co. v. United States, 701 F.3d 1367, 1376−79 (Fed.
Cir. 2012) (setting aside Commerce order where not ade-
quately justified).
     We therefore reject cross-appellant’s statutory and rea-
sonableness challenges to the Trade Court’s judgment on
this point. We have already noted one limit on our decision
to affirm the Trade Court regarding the voluntary-review
firms: we say nothing about that court’s reversal of Com-
merce rather than remand for further explanation. We
here note another limit on our decision. We understand
the Trade Court decision as not going beyond holding that
Commerce has not in this proceeding provided a sufficient
rationale for continuing to include the voluntary-review
firms in the order, and we rely on that understanding in
affirming the Trade Court’s judgment. It remains open to
Commerce in the future, should the issue arise, to address
this issue more fully than it has done in this investigation.
We do not prejudge the reasonableness of any justification
Commerce might yet articulate for deciding to include vol-
untary-review firms in an antidumping-duty order.
                             IV
    For the foregoing reasons, we affirm the judgment of
the Trade Court.
     The parties shall bear their own costs.
                        AFFIRMED